Case 1:20-mc-00005-RGA Document 34 Filed 08/12/20 Page 1 of 2 PageID #: 741




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


SPRINT COMMUNICATIONS         )
COMPANY L.P.,                 )
                              )
           Plaintiff,         )
                              )
      v.                      )                               Misc. No. 20-5-RGA
                              )
CHARTER COMMUNICATIONS, INC., )
CHARTER COMMUNICATIONS        )
HOLDINGS, LLC, SPECTRUM       )
MANAGEMENT HOLDING COMPANY )
LLC, CHARTER COMMUNICATIONS    )
OPERATING, LLC, BRIGHT HOUSE   )
NETWORKS, LLC,                )
                              )
           Defendants.        )



                                    MEMORANDUM ORDER
       Sprint filed a motion to compel in relation to a subpoena to an individual, Craig Cowden.

The subpoena is overbroad, and Cowden is a third party in terms of the subpoena, which seeks

his personal records. More significantly, to me at least, is that Sprint already has the information

that it says is relevant to its willfulness case, which is, “a large number of Sprint documents,

designated confidential and/or privileged, [which] were found on the Charter work computers of

Cowden and Woelk.” (D.I. 16 at 2).1 Woelk’s Sprint documents were apparently kept in a file

folder named, “Sprint – My Documents.” (D.I. 24 at 2). How Cowden’s Sprint documents were




1
 Sprint suggests other things the subpoena could help it learn “to fully understand the scope of
Mr. Cowden’s actions,” such as “the documents [Cowden] took from Sprint, [and] the resulting
harm to Sprint.” As much as I am sure that Sprint would like to do that, it seems irrelevant to
Charter’s willfulness.
Case 1:20-mc-00005-RGA Document 34 Filed 08/12/20 Page 2 of 2 PageID #: 742




kept is unclear. Between Cowden and Woelk, they had about 3,500 Sprint documents. (Id. at 3).

Thus, the motion to compel (D.I. 1) is DENIED.

         Sprint is going to depose Cowden. The deposition has spawned a separate dispute over

whether Sprint should be required to produce documents to deponent Cowden in advance of the

deposition. (D.I. 24, 25, 27, 29). It seems clear to me that the main purpose of the deposition is

to obtain testimony that will be attributed to Defendants inasmuch as Cowden is an employee of

Defendants. Sprint suggested a compromise (D.I. 24, Exh. B. at 3), which, with a little tweaking,

seems to appropriately balance the competing interests. As I modify them, they are:

         1. Counsel for Cowden will be provided the non-privileged documents from Woelk’s

“Sprint – My Documents” folder and Cowden’s computer at least fourteen days before the

deposition;

         2. Counsel and client will sign the relevant protective order;

         3. Sprint will not use non-produced (i.e., privileged) documents from the “Sprint – My

Documents” folder and any non-produced documents from Cowden’s computer at the

deposition;

         4. The deposition will not exceed seven hours but will count against party deposition time

limits (which are extended if necessary to accommodate the seven hours allotted here); and

         5. If Sprint has other documents besides documents from the “Sprint – My Documents”

folder or from Cowden’s computer, it does not have to disclose them before the deposition.

                               12th day of August 2020.2
         IT IS SO ORDERED this ____


                                                               /s/ Judge Richard G. Andrews
                                                               ____________________________
                                                               United States District Judge


2
    Sprint’s unopposed motion to restrict confidential exhibits (D.I. 4) is GRANTED.
